       Case 3:20-cv-07625-EMC Document 60 Filed 02/12/21 Page 1 of 4




 1   Robert V. Prongay (SBN 270796)
      rprongay@glancylaw.com
 2   Charles H. Linehan (SBN 307439)
      clinehan@glancylaw.com
 3
     GLANCY PRONGAY & MURRAY LLP
 4   1925 Century Park East, Suite 2100
     Los Angeles, California 90067
 5   Telephone: (310) 201-9150
     Facsimile: (310) 201-9160
 6
     Co-Lead Counsel for Co-Lead Plaintiffs
 7

 8   [Additional Counsel on Signature Page]

 9
                                UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
   DANIELLE CARR, Individually and On          Case No. 3:20-cv-07625-EMC
12 Behalf of All Others Similarly Situated,
                                               (Consolidated with Case No. 3:20-cv-07850)
13                Plaintiff,
14                                             STIPULATION AND [PROPOSED]
           v.                                  ORDER REGARDING THE SCHEDULE
15                                             FOR THE FILING OF A
   ZOSANO PHARMA CORPORATION,                  CONSOLIDATED COMPLAINT AND
16 STEVEN LO, JOHN P. WALKER, and              RESPONSIVE BRIEFING
   KONSTANTINOS ALATARIS,
17

18                Defendants.

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER REGARDING THE SCHEDULE FOR THE FILING OF A
     CONSOLIDATED COMPLAINT AND RESPONSIVE BRIEFING
     Case No. 3:20-cv-07625-EMC
        Case 3:20-cv-07625-EMC Document 60 Filed 02/12/21 Page 2 of 4




 1          Pursuant to the Court’s Order dated January 15, 2021 (Dkt. No. 50), Co-Lead Plaintiffs

 2 Hosam Alqurashi (“Alqurashi”) and Tuk Doss (“Doss”) and Defendants Zosano Pharma

 3 Corporation, Steven Lo, John P. Walker, and Konstantinos Alataris (collectively, “Defendants,” and

 4 together with Co-Lead Plaintiffs, the “Parties”), by and through their undersigned counsel, hereby

 5 stipulate and agree as follows and jointly request that the Court enter the below Order approving the

 6 Parties’ proposed schedule for the filing of a Consolidated Complaint, Defendants’ response thereto,

 7 and all associated briefing:

 8          WHEREAS, on January 15, 2021, the Court entered an Order mandating that “[w]ithin ten

 9 days of the Court’s order appointing lead plaintiff and approving lead counsel in accordance with

10 the PSLRA, counsel for Defendants and Lead Counsel shall confer and submit a proposed schedule

11 for the filing of an amended complaint and Defendants’ response thereto” (see Dkt. No 50);

12          WHEREAS, on February 4, 2021, the Court consolidated Becerra v. Zosano Pharma

13 Corporation, et. al., No. 3:20-cv-07850, with the above-captioned action, appointed Alqurashi and

14 Doss as Co-Lead Plaintiffs, and approved their selection of Pomerantz LLP and Glancy Prongay &

15 Murray LLP as Co-Lead Counsel (see Dkt. Nos. 57, 58);

16          WHEREAS, Co-Lead Counsel have conferred with Counsel for Defendants regarding the

17 filing of a consolidated complaint with due consideration for counsels’ schedules and the complex

18 issues involved in this action, and have agreed to the following schedule.

19          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and respectfully

20 requested, by and among the undersigned counsel for the respective Parties, that the Court enter the

21 following proposed schedule:

22          1.     Co-Lead Plaintiffs shall file and serve a Consolidated Complaint within forty-five

23 (45) days after entry of the Order approving this stipulation.

24          2.     Defendants shall move, answer or otherwise respond to the Consolidated Complaint

25 within forty-five (45) days after Co-Lead Plaintiffs file the Consolidated Complaint.

26          3.     If Defendants file a motion/s directed at the Consolidated Complaint, Co-Lead

27 Plaintiffs shall file and serve any opposition/s within thirty (30) days of Defendants’ motion/s.

28
     STIPULATION AND [PROPOSED] ORDER REGARDING THE SCHEDULE FOR THE FILING OF A
     CONSOLIDATED COMPLAINT AND RESPONSIVE BRIEFING
     Case No. 3:20-cv-07625-EMC                                                                            1
       Case 3:20-cv-07625-EMC Document 60 Filed 02/12/21 Page 3 of 4




 1          4.     Defendants shall file and serve any reply/ies within twenty-one (21) days of Co-Lead

 2 Plaintiffs’ opposition/s.

 3          5.     Defendants shall notice the hearing on any motions to dismiss such that at least

 4 fourteen (14) days elapse between the deadline to file a reply and the hearing date.

 5

 6 DATED: February 12, 2021                   GLANCY PRONGAY & MURRAY LLP

 7                                            By:    /s/ Charles H. Linehan
 8                                                   Robert V. Prongay
                                                     Charles H. Linehan
 9                                                   1925 Century Park East, Suite 2100
                                                     Los Angeles, California 90067
10                                                   Telephone: (310) 201-9150
                                                     Facsimile: (310) 201-9160
11
                                                     Email: clinehan@glancylaw.com
12
                                                     POMERANTZ LLP
13                                                   Jennifer Pafiti (SBN 282790)
                                                     1100 Glendon Avenue, 15th Floor
14                                                   Los Angeles, CA 90024
                                                     Telephone: (310) 405-7190
15
                                                     jpafiti@pomlaw.com
16
                                                     Co-Lead Counsel for Co-Lead Plaintiffs
17
                                                     KEHOE LAW FIRM, P.C.
18                                                   Michael K. Yarnoff
19                                                   Two Penn Center Plaza
                                                     1500 JFK Boulevard, Suite 1020
20                                                   Philadelphia, PA 19102

21                                                   Additional Counsel
22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER REGARDING THE SCHEDULE FOR THE FILING OF A
     CONSOLIDATED COMPLAINT AND RESPONSIVE BRIEFING
     Case No. 3:20-cv-07625-EMC                                                                           2
       Case 3:20-cv-07625-EMC Document 60 Filed 02/12/21 Page 4 of 4




 1 DATED: February 12, 2021                     KEKER, VAN NEST & PETERS LLP

 2                                              By:     /s/ Laurie Carr Mims
 3                                                     LAURIE CARR MIMS - # 241584
                                                       lmims@keker.com
 4                                                     JO W. GOLUB - # 246224
                                                       jgolub@keker.com
 5                                                     CODY S. HARRIS - # 255302
                                                       charris@keker.com
 6
                                                       TRAVIS SILVA - # 295856
 7                                                     tsilva@keker.com
                                                       TAYLOR REEVES - # 319729
 8                                                     treeves@keker.com
                                                       633 Battery Street
 9                                                     San Francisco, CA 94111-1809
                                                       Telephone: (415) 391-5400
10
                                                       Facsimile: (415) 397-7188
11
                                                       Counsel for Defendants
12

13         Pursuant to Civil L.R. 5-1(i)(3), all signatories concur in filing this stipulation.
14 DATED: February 12, 2021                       /s/ Charles H. Linehan
                                                Charles H. Linehan
15

16
                                               *       *       *
17

18
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
19

20           February 12
     DATED: _________________, 2021             ______________________________
21                                              HON. EDWARD M. CHEN
                                                UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER REGARDING THE SCHEDULE FOR THE FILING OF A
     CONSOLIDATED COMPLAINT AND RESPONSIVE BRIEFING
     Case No. 3:20-cv-07625-EMC                                                                   3
